DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments with terminal disclaimer filed on May 06, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.
5.	The electronic terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,592,685 B2 has/have been reviewed and accepted. The terminal disclaimer has been recorded.	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was mentioned in previous office action (see pp. 6-8) mailed 04/28/2021, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 and 11 with proper motivation before the effective filing date of the application.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: See PTO – 892.
	 Fuller, Benjamin, et al. "Sok: Cryptographically protected database search." 2017 IEEE Symposium on Security and Privacy (SP). IEEE, 2017. Protected database search systems cryptographically isolate the roles of reading from, writing to, and administering the database. This separation limits unnecessary administrator access and protects data in the case of system breaches. Since protected search was introduced in 2000, the area has grown rapidly, systems are offered by academia, start-ups, and established companies. However, there is no best protected search system or set of techniques. Design of such systems is a balancing act between security, functionality, performance, and usability. This challenge is made more difficult by ongoing database specialization, as some users will want the functionality of SQL, NoSQL, or NewSQL databases. This database evolution will continue, and the protected search community should be able to quickly provide functionality consistent with newly invented databases. At the same time, the community must accurately and clearly characterize the tradeoffs between different approaches. To address these challenges, we provide the following contributions :(1) An identification of the important primitive operations across database paradigms. We find there are a small number of base operations that can be used and combined to support a large number of database paradigms.(2) An evaluation of the current state of protected search systems in implementing these base operations. This evaluation describes the main approaches and tradeoffs for each base operation. Furthermore, it puts protected search in the context of unprotected search, identifying key gaps in functionality.(3) An analysis of attacks against protected search for different base queries.(4) A roadmap and tools for transforming a protected search system into a protected database, including an open-source performance evaluation platform and initial user opinions of protected search. Abstract.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438